[fourthamendmenttalmer121001.jpg]
EXECUTION VERSION KE 38898002.3 FOURTH AMENDMENT to LOAN AGREEMENT between U.S.
BANK NATIONAL ASSOCIATION and TALMER BANCORP, INC. Fourth Amendment: Dated
December 18, 2015 Third Amendment: Dated as of June 30, 2015 Second Amendment:
Dated as of March 26, 2015 First Amendment: Dated as of December 19, 2014
Original Loan Agreement: Dated as of December 20, 2013



--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121002.jpg]
FOURTH AMENDMENT TO LOAN AGREEMENT This FOURTH AMENDMENT TO LOAN AGREEMENT (this
“Fourth Amendment”) is dated as of December 18, 2015, and is made by and between
TALMER BANCORP, INC., a Michigan corporation (“Borrower”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”). R E C I T A L S
A. Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of TALMER BANK AND TRUST, a Michigan chartered state
bank. Talmer Bank maintains its principal banking offices in Troy, Michigan. B.
Borrower and Lender are party to a Loan Agreement dated as of December 20, 2013
(as amended by that certain First Amendment to Loan Agreement dated December 19,
2014, that certain Second Amendment to Loan Agreement dated March 26, 2015 and
that certain Third Amendment to Loan Agreement dated June 30, 2015,
collectively, the “Original Agreement”). C. The parties hereto desire to amend
and modify the Original Agreement in accordance with the terms and subject to
the conditions set forth in this Fourth Amendment. D. Capitalized terms not
otherwise defined in this Fourth Amendment shall have the meanings respectively
ascribed to them in the Original Agreement. NOW, THEREFORE, in consideration of
the mutual covenants, conditions and agreements herein contained, the parties
hereto hereby agree as follows: A G R E E M E N T SECTION 1. AMENDMENTS TO THE
ORIGINAL AGREEMENT. 1.1 Recitals (Recital A). The first two sentences of Recital
A of the Original Agreement are hereby amended and restated in their entirety to
read as follows: “A. Borrower is a bank holding company that owns 100% of the
issued and outstanding capital stock of TALMER BANK AND TRUST , a Michigan
chartered state bank that is not a member of the Federal Reserve (“Talmer Bank”
or the “Subsidiary Bank”). Talmer Bank maintains its principal banking offices
in Troy, Michigan.” 1.2 Definitions (Section 1.1). The defined term “Maturity
Date” in Section 1.1 of the Original Agreement is hereby amended and restated in
its entirety to read as follows: ““Maturity Date” means December 17, 2016 in
accordance with terms and requirements of Section 2.3.”



--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121003.jpg]
2 1.3 Definitions (Section 1.1). The defined term “Subsidiary Banks” in Section
1.1 of the Original Agreement is hereby amended and restated in its entirety to
read as follows: ““Subsidiary Bank” has the meaning ascribed to such term in the
recitals hereto.” In addition, the reference to “Subsidiary Banks”, “each
Subsidiary Bank” and “any Subsidiary Bank”, as applicable, in the Original
Agreement, including in Sections 1.1, 3.2, 4.1, 4.4.1, 7.2, and 9.21 of the
Original Agreement, shall be read to refer to the Subsidiary Bank. 1.4
Definitions (Section 1.1). The defined term “Talmer West” is hereby deleted. 1.5
The Loan (Section 2.1). The second sentence in Section 2.1 of the Original
Agreement shall be amended in its entirety to read as follows: “Interest on each
advance hereunder shall accrue at an annual rate equal to 1.75% plus the
one-month LIBOR rate quoted by Lender from Reuters Screen LIBOR01 Page or any
successor thereto, which shall be that one-month LIBOR rate in effect two New
York Banking Days prior to the Reprice Date, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset monthly on each Reprice Date.” 1.6 Facility
Fee (Section 2.4). The second sentence in Section 2.4 of the Original Agreement
shall be amended in its entirety to read as follows: “Borrower shall pay Lender
a fee equal to 0.30% (thirty basis points) per annum (computed on the basis of a
360-day year, actual days elapsed) on the average daily unused amount of the
Loan, which fee shall be calculated on a quarterly basis by Lender and shall be
due and payable by Borrower on each March 31, June 30, September 30 and December
31, commencing on December 31, 2015. Such fees shall be fully earned when paid
and shall not be refunded for any reason.” 1.7 Capitalization (Section 7.1).
Section 7.1 of the Original Agreement shall be amended in its entirety to read
as follows: “Borrower (on a consolidated basis) shall maintain, and cause each
depository institution Subsidiary to maintain, such capital as shall be
necessary to permit (a) Borrower to qualify as “well capitalized” and (b) the
each depository institution Subsidiary to qualify as “well capitalized” and to
permit each depository institution Subsidiary to declare dividends at the
discretion of its board of directors, each in accordance with the rules,
regulations and applicable guidance of its respective primary federal regulator,
as in effect from time to time and consistent with the financial information and
reports filed with the appropriate Governmental Agency as contemplated in
Section 6 hereof.” 1.8 Risk-Based and Leverage Capital Ratios (Section 7.2). The
first sentence of Section 7.2 of the Original Agreement shall be amended in its
entirety to read as follows: “Borrower shall cause each depository institution
Subsidiary to maintain a “Total Risk- Based Capital Ratio” (Total Capital
divided by Total Risk Based Assets) equal to or in



--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121004.jpg]
3 excess of twelve percent (12%) as measured as of the last day of each fiscal
quarter of the applicable depository institution Subsidiary.” 1.9 Nonperforming
Assets to Tangible Capital (Section 7.3). Section 7.3 of the Original Agreement
shall be amended in its entirety to read as follows: “Borrower shall cause the
Subsidiary Bank to maintain, as of the last day of each fiscal quarter of the
Subsidiary Bank, a ratio of Nonperforming Assets to Tangible Primary Capital
(Nonperforming Assets divided by Tangible Primary Capital) of not more than 25%.
For purposes of this Agreement, (i) “Nonperforming Assets” shall mean the sum of
all other real estate owned and repossessed assets, non-accrual loans and loans
on which any payment is 90 or more days past due but which continue to accrue
interest held by any depository institution Subsidiary, Borrower or any other
Subsidiary (but excluding all such loans and other assets that also are (A)
expressly guaranteed by a U.S. government entity such as Ginnie Mae or any other
similar organization and (B) troubled debt restructurings (so long as the TDR
continues to accrue interest)), (ii) “Tangible Primary Capital” shall mean, as
reported by the Subsidiary Bank on Schedule RC of its quarterly filing with the
applicable primary federal regulator, the total amount of (A) the total equity
capital, plus (B) the Allowance for Loan Losses, plus, (C) without duplication,
mortgage servicing rights, minus (D) all intangibles and (iii) “Allowance for
Loan Losses” shall mean the amount of such balance sheet account of the
Subsidiary Bank which, in all cases, shall be derived from the quarterly reports
filed with the applicable primary federal regulator and shall be consistent with
the financial information and reports contemplated in Section 6 hereof.” 1.10
Reserves to Nonperforming Loans (Section 7.4). Section 7.4 of the Original
Agreement shall be amended in its entirety to read as follows: “Borrower shall
cause the Subsidiary Bank to maintain, as of the last day of each calendar
quarter, a ratio of the Allowances for Loan Losses of the Subsidiary Bank to
Nonperforming Loans (Allowance for Loan Losses divided by Nonperforming Loans)
of not less than 40%. For purposes of this Agreement, “Nonperforming Loans”
shall mean the sum of all non-accrual loans and loans on which any payment is 90
or more days past due but which continue to accrue interest held by any
depository institution Subsidiary, Borrower or any other Subsidiary (but
excluding all such loans that also are (i) expressly guaranteed by a U.S.
government entity such as Ginnie Mae or any other similar organization and (ii)
troubled debt restructurings (so long as the TDR continues to accrue interest))
which, in all cases, shall be derived from the quarterly reports filed with the
applicable primary federal regulator and shall be consistent with the financial
information and reports contemplated in Section 6 hereof.” 1.11 Minimum Fixed
Charge Coverage Ratio (Section 7.6). Section 7.6 of the Original Agreement shall
be amended in its entirety to read as follows: “Minimum Return on Average
Assets. Borrower shall cause Subsidiary Bank to maintain, as measured as of the
last day of each fiscal quarter of Borrower on a rolling four quarter basis for
the trailing 12-month period ending on the last day of such fiscal



--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121005.jpg]
4 quarter (the “Measurement Period”), an annual return on Average Total Assets
of at least 0.6%. The covenant set forth in this Section 7.6 shall be calculated
quarterly beginning with the Measurement Period ending December 31, 2015, shall
be derived from the quarterly report filed by the Subsidiary Bank with its
primary federal regulator and shall be consistent with the financial information
and reports contemplated in Section 6 of this Agreement. For purposes of this
Agreement, “Average Total Assets” shall have the definition provided in, and
shall be determined in accordance with, the rules and regulations of the primary
federal regulator of the Subsidiary Bank and shall be the same as the number as
the Subsidiary Bank uses to calculate its leverage capital ratio in the
financial information and reports contemplated in Section 6 of this Agreement.”
1.12 Exhibit D. Exhibit D to the Original Agreement shall be amended to replace
Annex A to such Exhibit with the form of Annex A that is attached as Exhibit A
to this Fourth Amendment.” SECTION 2. REPRESENTATIONS AND WARRANTIES. Borrower
hereby represents and warrants to Lender as of the date hereof as follows: (i)
No Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from the amendments contemplated hereby. (ii) The execution, delivery and
performance by Borrower of this Fourth Amendment have been duly authorized by
all necessary corporate and other action and do not and will not require any
registration with, consent or approval of, or notice to or action by any Person
(including any Governmental Agency) in order to be effective and enforceable.
(iii) This Fourth Amendment and the other Transaction Documents (as amended by
this Fourth Amendment) constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms. (iv) All representations and warranties of Borrower in the Original
Agreement are true and correct in accordance with the standards and requirements
set forth in Section 3.3.3 of the Original Agreement. (v) Borrower’s obligations
under the Original Agreement and under the other Transaction Documents are not
subject to any defense, counterclaim, set-off, right to recoupment, abatement or
other claim. SECTION 3. ADDITIONAL TERMS. 3.1 Acknowledgement of Indebtedness
under Agreement. Borrower acknowledges and confirms that, as of the date hereof,
Borrower is indebted to Lender, without defense, setoff, or counterclaim, in the
aggregate principal amount of Thirty Million Dollars ($30,000,000) under the
Original Agreement.



--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121006.jpg]
5 3.2 The Agreement. On and after the Effective Date: (i) each reference in the
Original Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby, (ii) each reference to the Original Agreement in all Transaction
Documents shall mean and be a reference to the Original Agreement, as amended
hereby, and (iii) this Fourth Amendment shall be deemed a “Transaction Document”
for the purposes of the Original Agreement. 3.3 Fourth Amendment and Original
Agreement to be Read Together. This Fourth Amendment supplements and is hereby
made a part of the Original Agreement, and the Original Agreement and this
Fourth Amendment shall from and after the Effective Date be read together and
shall constitute one agreement. Except as otherwise set forth herein, the
Original Agreement shall remain in full force and effect. 3.4 Acknowledgements.
Borrower acknowledges that (i) it has been advised by counsel of its choice of
law with respect to this Fourth Amendment, the Original Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby, (ii)
any waiver of Borrower set forth herein has been knowingly and voluntarily made,
and (iii) the obligations of Lender hereunder shall be strictly construed and
shall be expressly subject to Borrower’s compliance in all respects with the
terms and conditions of the Original Agreement. 3.5 No Waiver. The execution,
delivery and effectiveness of this Fourth Amendment shall not operate as a
waiver of any Event of Default (including without limitation any Event of
Default existing on the date hereof), nor operate as a waiver of any right,
power or remedy of Lender (including without limitation any rights, powers or
remedies of Lender with respect to any Event of Default existing on the date
hereof), nor constitute a waiver of, or consent to any departure from, any
provision of the Original Agreement, or any of the other Transaction Documents.
3.6 No Novation. The terms and conditions of the Original Agreement are amended
as set forth in this Fourth Amendment. It is expressly understood and
acknowledged that nothing in this Fourth Amendment shall be deemed to cause or
otherwise give rise to a novation of the indebtedness contemplated in the
agreement. All “Borrower’s Liabilities” under the Original Agreement shall in
all respects be continuing and this Fourth Amendment shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
“Borrower’s Liabilities.” SECTION 4. CONDITIONS PRECEDENT. The amendments set
forth in SECTION 1 above shall become effective as of the date (the “Effective
Date”) on which each of the following conditions shall have been satisfied: (i)
Lender shall have received a fully executed Fourth Amendment; (iv) a copy,
certified by the Secretary or Assistant Secretary of Borrower, of its Board of
Directors’ resolutions authorizing the execution, delivery, and performance,
respectively, of this Fourth Amendment and any other documents to be executed,
delivered, or performed in connection with this Fourth Amendment; and (iii)
Lender shall have received payment from Borrower, in immediately available
funds, of an amount sufficient to reimburse Lender for all reasonable
out-of-pocket costs, fees and expenses incurred by Lender, or for which Lender
has become obligated which have been or will be invoiced to Borrower, in
connection



--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121007.jpg]
6 with the negotiation, preparation and consummation of this Fourth Amendment,
including but not limited to, reasonable attorneys’ fees and expenses. SECTION
5. RELEASE. Borrower, for itself and its successors and assigns, does hereby
fully, finally and unconditionally release and forever discharge, and agrees to
hold harmless, Lender and each of its equity holders and affiliates, and their
respective agents, advisors, managers, parents, subsidiaries, attorneys,
representatives, employees, officers and directors, and the successors, assigns,
heirs and representatives of each of the foregoing, from any and all debts,
claims, counterclaims, setoffs, obligations, damages, costs, attorneys’ fees and
expenses, suits, demands, liabilities, actions, proceedings and causes of
action, in each case whether known or unknown, contingent or fixed, direct or
indirect and of whatever kind, nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, that Borrower has heretofore
had or now or hereafter can, shall or may have by reason of any act, omission or
thing whatsoever done or omitted to be done on or prior to the Effective Date
arising out of, connected with or related in any way to this Fourth Amendment,
the Original Agreement, the other Transaction Documents, the transactions
described therein, the Loan, Lender’s administration thereof, or the financing
or banking relationships of Borrower with Lender. SECTION 6. Miscellaneous. This
Fourth Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument and any
of the parties hereto may execute this Fourth Amendment by signing any such
counterpart. This Fourth Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York. [Remainder of Page
Intentionally Left Blank]



--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121008.jpg]




--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121009.jpg]
A-1 EXHIBIT A ANNEX A TO QUARTERLY COMPLIANCE CERTIFICATE A. Minimum Capital.
(Sections 7.1 and 7.2) (as of the fiscal quarter ending _________, 201__) 1.
Borrower (FRB Capital Guidelines) In Compliance Not In Compliance 2. Subsidiary
Bank - (Talmer Bank - FDIC Capital Guidelines) In Compliance Not In Compliance
[minimum capital category required for Borrower and Talmer Bank: “well
capitalized”] [minimum required total risk-based capital ratio: Talmer Bank /
12%] B. Maximum Nonperforming Assets. (Section 7.3) (as of the fiscal quarter
ending _________, 201__) 1. Total Nonperforming Assets $ 2. Tangible Primary
Capital $ 3. NPAs divided by Primary Capital [B.1 divided by B.2] % [maximum
permitted - 25%] C. Minimum Reserves to Nonperforming Loans. (Section 7.4) (as
of the fiscal quarter ending _________, 201__) 1. Allowance for Loan and Leases
Losses $ 2. Nonperforming Loans $ 3. ALLL divided by NPLs [C.1 divided by C.2] %
[minimum required ALLL: 40% of NPLs]



--------------------------------------------------------------------------------



 
[fourthamendmenttalmer121010.jpg]
A-2 D. Minimum Liquidity. (Section 7.5) Liquid Assets $ [minimum required Liquid
Assets - $7,500,000] E. Minimum Return on Average Assets. (Section 7.6) (as of
the fiscal quarter ending _________, 201__) 1. Aggregate Net Income of Talmer
Bank for the last for fiscal quarters $ 2. Average of the Average Total Assets
as of the last day of each of the last four fiscal quarters (as used to
calculate the leverage capital ratio of Talmer Bank $ 3. Return on Average
Assets [E.1. divided by E.2.] ______ [minimum required return on average assets
(rolling four quarter basis > 0.60]



--------------------------------------------------------------------------------



 